          Case 2:07-cr-20189-DML-RSW ECF No. 253, PageID.2956 Filed 12/08/20 Page 1 of 5
                                       FEDERAL COMMUNITY DEFENDER
                                            EASTERN DISTRICT OF MICHIGAN
                                                   613 Abbott St., 5th Floor
MICHAEL CARTER                                        Detroit, MI 48226                                    DANIEL S. DENA
Executive Director                                                                                        Assistant Defender
                                        Telephone: (313) 967-5542 ▪ Fax: (313) 962-0685                        ________

                                                                                                            (313) 967-5834


            VIA ECF

            Hon. David M. Lawson
            Theodore Levin United States Courthouse
            231 W. Lafayette Blvd.
            Room 775
            Detroit, MI 48226

                                NOTICE OF SUPPLEMENTAL AUTHORITY

                              Re: United States v. Cromer, 2:07-20189-DML-RSW-2

            Dear Judge Lawson:

                   In any motion for a reduction in sentence pursuant to 18 U.S.C. § 3582, the Court must
            consider whether or not the factors set forth in 18 U.S.C. § 3553(a) favor release. 18 U.S.C. §
            3582(a). Those factors include the health of the defendant. See 18 U.S.C. § 3553(a)(1).
            Although Mr. Cromer does not currently report any underlying conditions that make him
            particularly susceptible to COVID-19, we respectfully urge the Court to nonetheless consider
            the conditions of Cromer’s detention at FCI Elkton in support of his release.

            Conditions at FCI Elkton

                  Cromer is currently detained at FCI Elkton, a Bureau of Prisons facility located in
            Lisbon, Ohio. Cromer was detained at FCI Elkton at the time of filing his Supplemental Brief on
            March 12, 2020. Dkt. No. 226. Cromer has remained in detention at FCI Elkton since that
            date.

                   Since the filing of that brief, COVID-19 has raged through BOP’s facilities nationwide,
            and in particular at FCI Elkton. Nine inmates have died of COVID-19 at FCI Elkton. More
            than 900 inmates have contracted the virus at the facility, equal to more than two-thirds of the
            current inmate population. https://www.bop.gov/coronavirus/. Multiple federal judges have
            expressed severe disapproval of Elkton’s failure to take more dramatic measures to save
            inmate lives. See United States v. Brooks, No. 07-CR-20047-JES-DGB, 2020 WL 2509107, at *6
            (C.D. Ill. May 15, 2020) (“FCI Elkton has shown an inability to successfully contain the
            outbreak thus far.”); Wilson v. Williams, No. 4:20-CV-00794, 2020 WL 1940882, at *8 (N.D.
            Ohio Apr. 22, 2020) (“Elkton has altogether failed to separate its inmates at least six feet apart,
            despite clear CDC guidance for some time that such measures are necessary to stop the spread
            and save lives.”).

                 In United States v. Wahid, No. 1:14-CR-00214, 2020 WL 4734409, at *2 (N.D.
            Ohio Aug. 14, 2020), the court granted release, even though the defendant was “not
Case 2:07-cr-20189-DML-RSW ECF No. 253, PageID.2957 Filed 12/08/20 Page 2 of 5

 among those particularly vulnerable to the virus,” because “the institution he is
 incarcerated at—FCI Elkton—has been heavily affected by COVID.” And in United
 States v. Rupert, No. 10-40009, ECF No. 68 (C.D. Ill. May 21, 2020), the court granted
 release to a 42-year-old inmate with well-managed diabetes that did not require
 medication. The court’s finding of “extraordinary and compelling” reasons for release
 was based “primarily” on the terrible conditions at Elkton, and the fact that the prison
 “has been unable or unwilling to meaningfully address the COVID-19 outbreak at
 FCI Elkton.” Id. at 5-6.
        As shown below, several courts have granted compassionate release from FCI
 Elkton in light of the COVID-19 pandemic, the vast majority over the government’s
 objection. These opinions include at least eleven release decisions from this district
 alone.

  Compassionate Release Grants from FCI Elkton in this District
  United States v. Wren,                     43-year-old inmate with obesity,
  No. 10-20137, 2020 WL 5087978,             hypertension, and prediabetes
  (E.D. Mich. Aug. 28, 2020) (Michelson, J.)
  United States v. Goldfein,                 Inmate with diabetes and
  No. 13-20882, ECF No. 284                  hypertension
  (E.D. Mich. Aug. 5, 2020) (Levy, J.)
  United States v. Galka,                    57-year-old inmate with obesity,
  No. 16-20254, ECF No. 108                  hypertension, and sinus problems
  (E.D. Mich. ) (Levy, J.)
  United States v. Dean,                     48-year-old inmate with sleep apnea
  No. 11-20195, 2020 WL 4251344
  (E.D. Mich. July 24, 2020) (Parker, J.)
  United States v. Roe,                      52-year-old inmate with BMI of 38
  No. 15-20581, ECF No. 374
  (E.D. Mich. July 16, 2020) (Levy, J.)
  United States v. Bandrow,                  Inmate convicted of sex offense
  No. 17-20077, 2020 WL 4050242              with asthma, epilepsy and hematuria
  (E.D. Mich. July 20, 2020) (Leitman, J.)
  Tubbs-Smith v. United States,              31-year-old inmate with heart
  No. 18-20310, 2020 WL 3618511              disease
  (E.D. Mich. July 2, 2020) (Tarnow, J.)
  United States v. McConico,                 41-year-old inmate with obesity,
  No. 15-20267, 2020 WL 4431424              diabetes, and hypertension
  (E.D. Mich. July 31, 2020) (Tarnow, J.)
  United States v. Jackson,                  57-year-old inmate with diabetes and
  No. 15-20507, 2020 WL 4284305              hypertension
  (E.D. Mich. July 27, 2020) (Hood, C.J.)
  United States v. Matthews,                 Inmate with asthma
  No. 11-20790, ECF No. 214
  (E.D. Mich. July 2, 2020) (Friedman, J.)
Case 2:07-cr-20189-DML-RSW ECF No. 253, PageID.2958 Filed 12/08/20 Page 3 of 5

 United States v. Goins,                 Inmate with hypertension
 No. 11-20376, 2020 WL 3064452
 (E.D. Mich. June 9, 2020) (Leitman, J.)
 Compassionate Release Grants from FCI Elkton in Other Districts
 United States v. Ford,                  Inmate with obesity, diabetes,
 No. 13-CR-62-5-JPS, 2020 WL 5259254     hypertension, and liver dysfunction
 (E.D. Wis. Sept. 3, 2020)
 United States v. Williams,              61-year-old inmate with diabetes,
 No. 16-386, 2020 WL 5228141             neuropathy, hypertension, high
 (N.D. Ohio Sept. 2, 2020)               cholesterol, COPD, and obesity
 United States v. Wahid,                 Not vulnerable to virus, but released
 No. 1:14-CR-00214, 2020 WL 4734409      on the basis Elkton has been hit
 (N.D. Ohio Aug. 14, 2020)               hard by COVID-19
 United States v. Cunningham,            54-year-old inmate with obesity,
 No. 15-83-1, 2020 WL 4346811            Meniere’s disease, kidney disease,
 (E.D. Wis. July 29, 2020)               sleep apnea, and high cholesterol
 United States v. Ikegwuonu,             Inmate with diabetes, sickle cell
 No. 15-21-WMC-2, 2020 WL 4051864        disease, and hypertension
 (W.D. Wis. July 20, 2020)
 Bruno v. United States,                 Inmate with HIV and mental health
 No. 4:17-72, 2020 WL 4192282            concerns
 (E.D. Va. July 16, 2020)
 United States v. Edwards,               Inmate with liver disease and
 No. 5:15-00339, 2020 WL 4003050 (N.D.   hypertension
 Ohio July 15, 2020)
 United States v. Neal,                  Inmate with asthma and sickle beta
 No. 15-CR-00339, 2020 WL 4003049        thalassemia
 (N.D. Ohio July 15, 2020)
 United States v. Fletcher,              65-year-old inmate with diabetes,
 No. CR TDC-05-0179-01, 2020 WL          kidney disease, and hypertension
 3972142 (D. Md. July 13, 2020)
 United States v. Collins,               38-year-old inmate with sarcoidosis
 No. 10-CR-00963-1, 2020 WL 3892985      and asthma
 (N.D. Ill. July 10, 2020)
 United States v. Jones,                 48-years-old inmate with
 No. 13-CR-577-2, 2020 WL 3892960 (E.D. hypertension
 Pa. July 9, 2020)
 United States v. Barnes,                67-year-old inmate with heart
 No. 13-117, 2020 WL 3791972             disease, asthma, and COPD
 (E.D. Tenn. July 7, 2020)
 United States v. Moit,                  73-year-old inmate, convicted of sex
 No. 17-CR-83, 2020 WL 4558953           offense, with diabetes, COPH, and
 (N.D. Ind. June 29, 2020)               hypertension
 United States v. Ollie,                 62-year-old inmate with obesity,
                                         diabetes, and hypertension
Case 2:07-cr-20189-DML-RSW ECF No. 253, PageID.2959 Filed 12/08/20 Page 4 of 5

  No. CR 1:12-09, 2020 WL 3469754 (W.D.
  Pa. June 24, 2020)
  United States v. Jackson,                     31-year-old illness with
  No. 2:18-CR-86-PPS, 2020 WL 3396901           hypertension, obesity, and a history
  (N.D. Ind. June 19, 2020)                     of bronchitis
  United States v. White,                       Inmate with liver disease and
  No. 17-00198-4, 2020 WL 3244122 (S.D.W.       hepatitis C
  Va. June 12, 2020)
  United States v. Williams,                    50-year-old inmate with obesity and
  No. 06-CR-0143, 2020 WL 3097615               heart disease
  (D. Minn. June 11, 2020)
  United States v. Nieves,                      52-year-old with heart disease
  No. 16-CR-504, 2020 WL 3410335
  (S.D.N.Y. June 8, 2020)
  United States v. Chester,                     44-year-old, convicted of failure to
  No. 6:17-CR-06151 EAW, 2020 WL                register as a sex offender, with heart
  2771077 (W.D.N.Y. May 29, 2020)               disease
  United States v. Rupert,                      42-year-old with well-managed
  No. 10-40009, ECF No. 68                      diabetes or prediabetes that did not
  (C.D. Ill. May 21, 2020)                      require medication
  United States v. Bright,                      51-year-old with COPD, asthma,
  No. 15-00015-5, 2020 WL 2537508               kidney problems, hypothyroidism,
  (W.D. Va. May 19, 2020)                       ruptured discs, heart problems
  United States v. Seggebruch,                  40-year-old with a history of heart
  No. 15-20034, ECF No. 113                     disease
  (C.D. Ill. May 15, 2020)
  United States v. Brooks,                      45-year-old with obesity, asthma,
  No. 07-20047, 2020 WL 2509107 (C.D. Ill.      hypertension, and recent bowel
  May 15, 2020)                                 obstruction surgery
  United States v. Coles,                       48-year-old with hypertension,
  No. 00-20051, 2020 WL 1976296 (C.D. Ill.      prostate and bladder problems,
  Apr. 24, 2020)                                prediabetes, and a dental infection
  United States v. Love,                        Prisoner with heart condition and
  No. 14-4-1, ECF No. 41                        fear that infection might be serious
  (W.D. Mich. Apr. 21, 2020)                    or fatal
  United States v. Rodriguez,                   Prisoner with diabetes, hypertension,
  No. 03-00271, 2020 WL 1627331 (E.D. Pa.       obesity, and liver abnormalities
  Apr. 1, 2020)

       The government may note that the rate of infection and death at FCI Elkton
 appears to have slowed. Right now, the BOP website shows 3 active cases of COVID-
 19 among inmates, and 12 active cases among staff. But this number is misleading
 because, as shown in the ongoing class-action against FCI Elkton, staff has greatly
 reduced its testing of inmates for the virus. See Wilson v. Williams, Cr No 20-cv-794
 (N.D. Ohio). The BOP website shows there is just one pending test. “This disease
Case 2:07-cr-20189-DML-RSW ECF No. 253, PageID.2960 Filed 12/08/20 Page 5 of 5

 spreads asymptomatically, which means the Court and the prison system can take no
 comfort in a lack of confirmed cases, and all parties should be deeply concerned by the
 lack of universal testing of inmates and staff.” Amarrah, 2020 WL 2220008, at *6.
 Courts thus continue to grant release to inmates at Elkton in light of the virus. See United
 States v. Ford, No. 13-CR-62-5-JPS, 2020 WL 5259254, at *5 (E.D. Wis. Sept. 3, 2020);
 United States v. Wren, No. 10-CR-20137, 2020 WL 5087978, at *5 (E.D. Mich. Aug. 28,
 2020). The lack of continued widespread testing at FCI Elkton means that the risk to
 Reed remains despite the apparent drop in active cases.
 Other Legal Authority
        Mr. Cromer also advises the Court that the Fourth Circuit in McCoy joined the
 Second Circuit in Zullo/Brooker, 976 F.3d 228, 230 (2d Cir. 2020), the Sixth Circuit in Jones,
 No. 20-3701, 2020 WL 6817488 (6th Cir. Nov. 20, 2020), and the Seventh Circuit in Gunn,
 No. 20-1959, 2020 WL 6813995 (7th Cir. Nov. 20, 2020), finding that district courts have
 broad authority after the FIRST STEP ACT to determine whether and when
 "extraordinary and compelling" reasons may justify a sentence reduction when an
 imprisoned person files a 3582(c)(1)(A) motion. US v. McCoy, No. 20-6821 (4th Cir. Dec.
 2, 2020).

        Last, undersigned counsel respectfully requests that this Court consider and adopt
 notices of supplemental authority filed by counsel for the co-defendant, Mr. McDonel,
 Case No. 07-20189-1, in docket entry numbers 236-239, 241-243, 245-247, and 249-252,
 so much as they relate to courts granting compassionate release to defendants charged
 with stacked 924(c) convictions.
                                            Respectfully Submitted,
                                            FEDERAL COMMUNITY DEFENDER


                                            s/ Daniel S. Dena
                                            Attorney for Defendant
                                            613 Abbott Street, 5th Floor
                                            Detroit, Michigan 48226
                                            313-967-5834
                                            E-mail: Daniel_Dena@fd.org

 Date: December 8, 2020
